Citation Nr: 1502587	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the Appellant's discharge is a bar to eligibility for benefits from the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Appellant served on active duty from February 1986 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision of the VA Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

For benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  See 38 C.F.R. § 3.12(a) (2014).  A claimant receiving a discharge under "other than honorable" conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2014).  When VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See 38 C.F.R. § 3.12 (2014); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2014).  An act is willful misconduct when it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2014).  A discharge because of a minor offense, however, is not considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  

Turning to the facts in this case, charging documents from December 1987 indicate that in September 1987, the Appellant used disrespectful language against two superior noncommissioned officers (NCOs).  On the same date, as part of the same incident, the Appellant willfully disobeyed an order of one of the NCOs to be "at ease," and the Appellant pushed one of the NCOs against a wall and struck the NCO's head and upper body repeatedly with his fists.

As a result of the September 1987 incident, in January 1988, the Appellant requested discharge for the good of the service in order to avoid a special court-martial.  In February 1988, the Appellant's request was granted, and he was discharged under other than honorable conditions.

A December 1987 document associated with the Appellant's scheduled special court-martial indicated that the Appellant was previously subject to discipline in July 1987.

Upon review of these facts, the central question in this case is whether the reason for the Appellant's release from service constituted "willful and persistent misconduct".  The Board finds that the existing evidence of record is insufficient to address this question.  The Appellant's claims file does not contain the Appellant's entire personnel file, including records associated with the Appellant's July 1987 disciplinary action.  These records are directly relevant to the question of whether the ultimate reason for the Appellant's discharge constituted a willful and persistent pattern of behavior, and they should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a full copy of the Appellant's personnel records.  All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Appellant should be notified and given an opportunity to provide them.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




